DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 8-25-22 has been entered.  Claims 1 and 13-14 have been amended.  Claims 2-4, 6, 8-9 and 15 have been canceled.  Claims 1, 5, 7 and 10-14 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-25-22 was filed after the mailing date of the Non-Final Office Action on 2-25-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 remains rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Claim 13 reads on a method of delivering to a cell, optionally in a subject, the engineered nucleic acid of claim 1.  It is unclear what would be the purpose of delivering the engineered nucleic acid to a cell in vitro or to a cell in a subject.  It is unclear why the engineered nucleic acid is delivered to a cell.  There is no purpose, i.e. patentable utility, for the claimed method of delivering the engineered nucleic acid to a cell in vitro or in vivo.  Thus, claim 13 lack patentable utility.
Applicant argues that the claim has been amended and the utility of the claimed method is clear (Remarks, p. 6).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 2-25-22 and the following reasons.
The amended claim 13 only adds claim language to recite a vector comprising the engineered nucleic acid of claim 1 and wherein the promoter is operably linked to a nucleotide sequence encoding an output molecule.  The amended claim 13 fails to clarify what would be the purpose of delivering the engineered nucleic acid to a cell in vitro or to a cell in a subject.  It is unclear why the engineered nucleic acid is delivered to a cell.  There is no purpose, i.e. patentable utility, for the claimed method of delivering the engineered nucleic acid to a cell in vitro or in vivo.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 8-25-22 necessitates this new ground of rejection.
The phrase “The engineered nucleic acid of claim 6” in line 1 of amended claim 7 is vague and renders the claim indefinite.  Claim 6 has been canceled.  Claim 7 depends from canceled claim 6.  It is unclear what is intended to be claimed in claim 7.
The phrase “wherein the promoter is operably linked to a nucleotide sequence encoding an output molecule” in the last line of amended claim 13 is vague and renders the claim indefinite.  Claim 13 depends from claim 1, which recites “an engineered nucleic acid comprising a promoter”.  It is apparent that the “engineered nucleic acid” itself is a promoter.  It is unclear whether the promoter in claim 13 is the same as the promoter in claim 1, i.e. the engineered nucleic acid”, or the promoter in claim 13 is intended to be different from the promoter of claim 1.  If the promoter in claim 13 is different from the promoter in claim 1, then there is no antecedent basis for the phrase “the promoter” in claim 13.

Conclusion
Claims 7 and 13 are rejected.  Claims 1, 5, 10-12 and 14 are in condition for allowance for the elected species of specific SEQ ID No. 12265 and 12266, and SEQ ID No. 41.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632